NUMBER 13-15-00123-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

LUCAS MORIN,                                                              APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                         APPELLEE.


                    On appeal from the 156th District Court
                           of Bee County, Texas.


                                        ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This cause is before the Court on appellant’s counsel’s third motion for extension

of time to file the brief. On September 14, 2015, this Court granted appellant’s second

motion for extension of time to file the brief and appellant’s motion to substitute counsel,

directing appellant’s new counsel, Deanna Brown Hogan, to file the brief on or before
November 2, 2015.       Pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), on

November 5, 2015, the Clerk of the Court notified appellant’s counsel that the brief had

not been timely filed, requested counsel to file a response concerning the failure to file

the brief within ten days, and warned counsel that the Court would abate and remand this

cause to the trial court for appropriate findings if a response was not filed. Counsel

nevertheless failed to file either a response or an appellate brief in this matter.

       On January 5, 2016, we abated and remanded this case to the trial court for further

proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. We directed the trial court to utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

Upon remand, the trial court concluded that appellant desired to prosecute the appeal,

appellant’s counsel had not abandoned the appeal, and that the delay was caused, in

part, by appellant’s movement within facilities within the Texas Department of Criminal

Justice system. The trial court found that counsel was representing appellant on a pro

bono basis, that counsel should continue to represent the appellant, and that counsel

should be ordered to file the brief by March 15, 2016.

       The Honorable Deanna Brown Hogan did not file the brief and has instead filed the

third motion for extension of time to file the brief currently under consideration in this


                                              2
order. According to her motion, she has obtained new employment and is trying to close

her law firm. However, she requests an extension of sixty days to file the brief in this

matter because “[s]ignificant time has been expended . . . to review the record, speak

with trial counsel, and researching the law in order to write the brief and Lucas Moran

would be prejudiced by having to request new court appointed [appellate] counsel.”

       The Court GRANTS appellant’s third motion to file the brief and ORDERS the

Honorable Deanna Brown Hogan to file the brief on or before May 31, 2016. The Court

looks with disfavor on the delay caused by counsel’s failure to timely file a brief in this

matter. No further extensions will be granted absent exigent circumstances. If counsel

fails to file the brief within the specified period of time, the Court will act appropriately to

ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

       It is so ORDERED.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of April, 2016.




                                               3